 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement is entered into as of November 1, 2000 (the
“Effective Date”), by and between Travelzoo.com Sales, Inc., a California
corporation (the “Company”), with principal corporate offices at 800 W. El
Camino Real, Suite 180, Mountain View, CA 94040, and Holger Bartel, whose
address is currently xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx (“Employee”).
The Company and Employee are collectively referred to herein as “the Parties.”
     WHEREAS, the Company desires to retain Employee as Senior Vice President
Sales & Marketing, and Employee desires to perform such service for the Company,
on the terms and conditions as set forth herein;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
parties as follows:
     1. Duties and Scope of Employment.
     (a) Position. Employee shall be employed as Senior Vice President Sales &
Marketing.
     (b) Duties. During the term of Employee’s employment with the Company,
Employee shall devote her full time, skill and attention to her duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use her best efforts to further the business of
the Company. During the term of the Agreement, Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board, except that
this provision shall not be interpreted to prohibit Employee from involvement in
any charitable or community activity/organization that he is currently involved
in and that does not materially interfere with her ability to perform her duties
under this Agreement. Employee shall report to Chief Executive Officer. Employee
shall be permitted, to the extent such activities do not materially and
adversely affect the ability of Employee to fully perform her duties and
responsibilities hereunder, to (i) manage Employee’s personal, financial and
legal affairs, (ii) serve on civic or charitable boards or committees, and
(iii) with the consent of the Board of Directors (which consent shall not be
unreasonably withheld), serve as a member of the board of directors of any
noncompeting business.
     2. Nature of Employment. Employee agrees not to leave or discontinue her
employment with the Company during the first three (3) months of her employment.
Similarly, the Company agrees not to terminate Employee during the first three
(3) months of employment with the Company, except for cause as defined in
paragraph 2(b). After the three month period has ended, Employee will become an
“at-will” employee which means that the employment relationship may be
terminated at any time, with or without cause, at the option of either the
Company or Employee, upon two weeks written notice to the other party.
     (a) Termination by Company without Cause. If Employee is terminated by the
Company without Cause (as defined in paragraph 2(b)) after the initial three
months of employment, Employee shall receive her salary and benefits earned
through the date of termination.
     (b) Termination for Cause. If Employee is terminated for “Cause” as defined
herein at any time, Employee will receive only payment of her salary and
benefits through the date of termination. For purposes of this Agreement,
“Cause” is defined as (i) gross misconduct by Employee that is materially
injurious to the Company’s business; (ii) the commission by Employee of a
felony; or (3) the willful failure or refusal of the Employee, following receipt
of an explicit directive from the Company, to comply with the material terms of
this Agreement.
     3. Compensation and Fringe Benefits
     (a) Base Salary. Employee will receive a base salary at the annualized rate
of $240,000.00 (the “Base Salary”), which shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual and
applicable required withholding. Employee understands and agrees that neither
her job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) Productivity Bonus Plan. In addition to the Base Salary, Employee shall
participate in the company’s Productivity Bonus Plan. A copy of the bonus plan
is attached.
     (c) Vacation and Holiday Pay. Employee shall receive two weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides eight (8) paid holidays each year, along with two (2) “floating
holidays” which can be used by Employee at any time.
     (d) Health Insurance. The Company shall pay Employee up to $600.00 per
month (upon submission of receipts or other proof of payment) as reimbursement
for the costs of Employee’s health insurance.
     (e) Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company’s employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question.
     4. Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in the furtherance
of or in connection with the performance of Employee’s duties hereunder in
accordance with the Company’s established policies.
     5. Certain Covenants.
     (a) Intellectual Property Rights.
     (i) Employee agrees that the Company will be the sole owner of any and all
of Employee’s “Discoveries” and “Work Product,” hereinafter defined, made during
the term of her employment with the Company, whether pursuant to this Agreement
or otherwise. For purposes of this Agreement, “Discoveries” means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company’s software products,
source code, know-how, processes, designs, algorithms, computer programs and
routines, formulae, techniques, developments or experimental work,
work-in-progress, or business trade secrets) made or conceived or reduced to
practice by Employee during the term of her employment by the Company, whether
or not potentially patentable or copyrightable in the United States or
elsewhere. For purposes of this Agreement, “Work Product” means any and all work
product relating to Discoveries.
     (ii) Employee shall promptly disclose to the Company all Discoveries and
Work Product. All such disclosures must include complete and accurate copies of
all source code, object code or machine-readable copies, documentation, work
notes, flow-charts, diagrams, test data, reports, samples, and other tangible
evidence or results (collectively, “Tangible Embodiments”) of such Discoveries
or Work Product. All Tangible Embodiments of any Discoveries or Work Project
will be deemed to have been assigned to the Company as a result of the act of
expressing any Discovery or Work Product therein.
     (iii) Employee hereby assigns and agrees to assign to the Company all of
her interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee’s identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee’s employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee’s agreement to assign to the Company any of her rights as set forth in
this Section 5(a)(iii) shall not apply to any invention that qualifies fully
under the provisions of California Labor Code Section 2870, where no equipment,
supplies, facility or trade secret information of the Company was used and that
was developed entirely upon Employee’s own time, and (i) that does not relate to
Company business or to the Company’s actual or anticipated research or
development, or (ii) that does not result from any work performed by Employee
for the Company.
     (iv) At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other

 



--------------------------------------------------------------------------------



 



instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company’s interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as her agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee’s signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in her behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
     (v) To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
“work made for hire” or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee’s other obligations to assign intellectual property rights under this
Agreement.
     (vi) The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee’s employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, her assignees
permitted under this Agreement, executors, administrators, and other
representatives.
     (b) Exposure to Proprietary Information.
     (i) As used in this Agreement, “Proprietary Information” means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term “Proprietary Information” does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
     (ii) In recognition of the special nature of her employment under this
Agreement, including her special access to the Proprietary Information, and in
consideration of her employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
     (c) Use of Proprietary Information; Restrictive Covenants.
     (i) Employee acknowledges that the Proprietary Information constitutes a
protectible business interest of the Company, and covenants and agrees that
during the term of her employment, whether under this Agreement or otherwise,
and after the termination of such employment, he will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of her duties for the Company.
     (ii) Employee will not, during the term of this Agreement or, solely with
respect to clauses 2 and 3 of this subparagraph (ii), for a period of one year
thereafter (the “Restricted Period”), anywhere within the United States (the
“Restricted Territory”), directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise):
     1. perform services for, or engage in, any business that develops or sells
products or services which are competitive with any products or services sold or
developed by the Company for which Employee has provided any assistance in
planning, development, marketing, training, support, or maintenance during the
period of Employee’s employment with the Company (the “Products”);

 



--------------------------------------------------------------------------------



 



     2. except on behalf of the Company, solicit any person or entity who is, or
was at any time during the twelve-month period immediately prior to the
termination of Employee’s employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or
     3. solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee’s
employment with the Company, an employee of the Company.
          (d) Scope/Severability. The Parties acknowledge that the business of
the Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Period
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).
          (e) Return of Company Materials upon Termination. Employee
acknowledges that all records, documents, and Tangible Embodiments containing or
of Proprietary Information prepared by Employee or coming into her possession by
virtue of her employment by the Company are and will remain the property of the
Company. Upon termination of her employment with the Company, Employee shall
immediately return to the Company all such items in her possession and all
copies of such items.
     6. Equitable Remedies.
          (a) Employee acknowledges and agrees that the agreements and covenants
set forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary
for the protection of the Company’s business interests, that irreparable injury
will result to the Company if Employee breaches any of the terms of said
covenants, and that in the event of Employee’s actual or threatened breach of
any such covenants, the Company will have no adequate remedy at law. Employee
accordingly agrees that, in the event of any actual or threatened breach by him
of any of said covenants, the Company will be entitled to immediate injunctive
and other equitable relief, without bond and without the necessity of showing
actual monetary damages. Nothing in this Section 6 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.
          (b) Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will
be construed as independent of any other covenants or other provisions of this
Agreement.
          (c) In the event of any judicial determination that any of the
covenants in Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it
is the intention and desire of the parties that the court treat said covenants
as having been modified to the extent deemed necessary by the court to render
them reasonable and enforceable, and that the court enforce them to such extent.
     7. Assignment. This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Employee upon
Employee’s death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.
     8. Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or

 



--------------------------------------------------------------------------------



 



their successors in interest at the addresses listed above, or at such other
addresses as the parties may designate by written notice in the manner
aforesaid.
     9. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     10. Entire Agreement. This Agreement, and the Stock Option Agreement,
represent the entire agreement and understanding between the Company and
Employee concerning Employee’s employment relationship with the Company, and
supersede in their entirety any and all prior agreements and understandings
concerning Employee’s employment relationship with the Company.
     11. Resolution of Disputes Regarding Employment.
          (a) The Parties agree to submit any dispute or controversy arising out
of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator.
          (a) If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in or near San Jose, California in accordance with the National Rules for
the Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
arbitrator may award the prevailing party in any such attorneys’ fees and costs
incurred in connection therewith.
          (b) The arbitrator shall apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law. Employee hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California or the Northern District of California
for any action or proceeding arising from or relating to this Agreement and/or
relating to any arbitration in which the Parties are participants.
          (c) Employee understands that nothing in this Section modifies
Employee’s at-will status. Either the Company or Employee can terminate the
employment relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.
          (d) Employee has read and understands Section 11, which discusses
arbitration. employee understands that by signing this agreement, employee
agrees to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of employee’s right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:
               (i) Any and all claims for wrongful discharge of employment;
breach of contract, both express and implied; breach of the covenant of good
faith and fair dealing, both express and implied; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; and defamation;
               (ii) Any and all claims for violation of any federal state or
municipal statute, including, but not limited to the California Fair Employment
and Housing Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, and the
Fair Labor Standards Act;
               (iii) Any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination.
          (e) The Parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.

 



--------------------------------------------------------------------------------



 



     12. No Oral Modification, Cancellation or Discharge. This Agreement may
only be amended, canceled or discharged in writing signed by Employee and the
Company.
     13. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
     14. Acknowledgment. Employee acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement,
     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.

                  COMPANY:    
 
                TRAVELZOO.COM SALES, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           
 
                EMPLOYEE:    
 
                          Holger Bartel    
 
           
 
  Date:        
 
           

 